DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-4, 6-8, 10, 17, 18, 22, 24-26, 30 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2, 17, 18, and 30, the closest prior art is Bayless (US 2016/0157645 A1).

Regarding claim 2, Bayless teaches a drinkwear product comprising a vessel container and a base having upper and lower surfaces and a periphery;
wherein the base includes a transparent section extending through the base from the upper surface to the lower surface and having an optical surface providing a predetermined degree of magnification when viewed through the transparent section from the upper surface of the base,
wherein the optical surface providing a predetermined degree of magnification is positioned to provide at least one focal point under the base positioned between the periphery of the base and a central location of the base when viewed through the transparent section from the upper surface of the base;

and wherein the predetermined degree of magnification is provided when viewed through the vessel opening and the transparent section from the upper surface of the base.
However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 2 recited together in combination with the totality of particular features/limitations recited therein, including wherein the drinkware product is a non-stemmed drinkware product.

Regarding claim 17, Bayless teaches a stemware product comprising:
an upper portion;
a base having upper and lower surfaces and a periphery; and
a stem extending between the base and upper portion, where the stem is narrower than the periphery of the base and spaces the upper portion from the base such that the upper surface of the base is directly visible externally from the upper portion
wherein the base includes a transparent section extending through the base from the upper surface to the lower surface and having an optical surface providing a predetermined degree of magnification when viewed through the transparent section from the upper surface of the base externally from the upper portion,
wherein the stem is attached to the base at a central location of the upper surface of the base, and the optical surface providing a predetermined degree of magnification is positioned to 
wherein the optical surface providing a predetermined degree of magnification extends continuously or discontinuously around the central location to provide a plurality of focal points positioned rotationally around the central location. 
However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 17 recited together in combination with the totality of particular features/limitations recited therein, including wherein the optical surface providing a predetermined degree of magnification varies continuously across at least a portion of the upper visible surface of the base to provide a continuously varying predetermined degree of magnification across the upper visible surface of the base.

Regarding claim 18, Bayless teaches a stemware product comprising:
an upper portion;
a base having upper and lower surfaces and a periphery; and
a stem extending between the base and upper portion, where the stem is narrower than the periphery of the base and spaces the upper portion from the base such that the upper surface of the base is directly visible externally from the upper portion
wherein the base includes a transparent section extending through the base from the upper surface to the lower surface and having an optical surface providing a predetermined degree of magnification when viewed through the transparent section from the upper surface of the base externally from the upper portion,
wherein the stem is attached to the base at a central location of the upper surface of the base, and the optical surface providing a predetermined degree of magnification is positioned to provide at least one focal point under the base positioned between the periphery of the base and the central location.
However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 18 recited together in combination with the totality of particular features/limitations recited therein, including wherein the optical surface providing a predetermined degree of magnification defines a generally cylindrical lens portion positioned to provide a focal line segment positioned between the periphery of the base and the central location.

Regarding claim 30, Bayless teaches a method of modifying a mold for fabricating a stemware product, the method comprising: 
selecting an existing mold for forming a selected stemware product having an upper portion, a base having upper and lower primary surfaces and a periphery, and a stem extending between the base and upper portion, where the stem is narrower than the periphery of the base and spaces the upper portion from the base such that the upper surface of the base is directly visible externally from the upper portion; and 
modifying the existing mold to either add material to the mold or remove material from the mold to form a modified mold surface which will impart a reconfigured optical surface to the base of a stemware product formed with the modified mold. 
However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 30 recited together in combination with the totality of particular features/limitations recited therein, including wherein the reconfigured optical surface is changed from a surface obtained from the selected existing mold prior to such modification to provide an added predetermined degree of magnification to the reconfigured optical surface.

Regarding claims 3, 4, 6-8, 10, 22, 24-26, and 33 these claims depend on an allowed base claim and are therefore allowable for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872